Exhibit 10.12 Contract for Joint Operations, Purchase and Sale of Pollution – Free Pigs Supplied to Shenzhen Between Party A: Shenzhen Dexing Food Development Co., Ltd. And Party B: Jiangxi Yingtan Tianying Husbandry Group (Yingtan Huaxin Husbandry Co., Ltd.) In order to development pig production, support the base, ensure the supply, and seek the common development, and allow the citizens in Shenzhen to access to pollution – free meat, and on the basis of mutual benefit, joint operations of purchase and sale, and year – round cooperation, the following is hereby reached by both Party A and Party B through amicable negotiation with respect to supply of pollution – free pigs to Shenzhen: Article I. Quantity: Seven bases supplying to Shenzhen, under the jurisdiction of the Group, shall provide Party A with 200,000 pigs of a fine breed which satisfy the national pollution – free standard in 2010, and shall be also responsible for produce relevant certificates and vouchers. Specific delivery timeline and annual delivery quantity shall be further determined by both parties. Article II. Spec and quality: Party B must provide pigs which comply with national pollution – free hygiene standard. In the event that clenbuterol is detected by relevant department or any pig fails to satisfy the national hygiene standard, any and all consequences and losses shall be borne by Party B. Each pig shall weigh 100 – 120 kg. Article III: Place of delivery: All pig cultivation farms owned by Party B. Article IV: Pig price shall be based on protection against low price and limitation on high price: 1. For Party B’s pigs to be supplied to Shenzhen, the price shall be the lowest protection price, i.e. RMB 5.8 per 500g: Pig supply price of Party B shall not be less than RMB 5.8 per 500g. If the market price is less than RMB 5.8 per 500g, the lowest protection price shall be adopted; if the market price is more than RMB 5.8 per 500g, the market price shall be prevail. 2. For Party B’s pigs to be supplied to Shenzhen, the upper price limit is set at RMB 7.8 per 500g: Pig supply price of Party B shall not be more than RMB 7.8 per 500g. If the market price is more than RMB 7.8 per 500g, the upper price limit shall be adopted; if the market price is less than RMB 7.8 per 500g, the market price shall prevail. Article V: Transport and fright: It is Party A’s responsibility to arrange vehicle for transport and bear relevant expenses. Article VI: Terms of settlement: After receiving pigs and weighing, Party A shall pay the goods price in a timely manner in cash or via wire transfer. Article VII: Term of agreement: This agreement has a term of ONE year and shall become effective on February 1, 2010. Article VIII: This agreement is made in duplicate, each party holding ONE. For any matters not mentioned herein, a supplementary agreement may be entered into by both parties. Such supplementary agreement shall be equally binding as this agreement. Party A: Shenzhen Dexing Food Development Co., Ltd. Authorized representative: Luo Yingmin Cell number: 13802588788 Company address: Rm 501, Building No.2, Qingshuihe Meat Product Factory, Shenzhen Tel: 0755 – 22316732 Fax: 0755 – 22314821 Party B: Jiangxi Yingtan Huaxin Livestock Co., Ltd. Authorized representative: Pan Gongshu Cell number: 13307013339 Company address: 88 Gui Hua Yuan, Guan Jin Cheng, Yujiang County Tel: 0701 – 5680890 Fax: 0701 - 5680891
